t c memo united_states tax_court neil j yosinski petitioner v commissioner of internal revenue respondent docket no filed date neil j yosinski pro_se michael t garrett for respondent memorandum findings_of_fact and opinion jacobs judge petitioner filed a petition in this court asking us to review respondent’s determination denying his request for relief under sec_6015 with respect to federal_income_tax for the amount of the relief requested equaled the sum of the reported tax on petitioner and his then wife’s joint income_tax return for reported tax and the tax owed on unreported income unreported tax most of the reported tax is attributable to petitioner’s receipt of distributions from his individual_retirement_account ira substantially_all of the unreported tax stems from the gain attributable to petitioner’s sale of securities in denying petitioner’s request for sec_6015 relief respondent asserted that sec_6015 relief is not allowed for tax attributable to the requesting spouse’s own income for the reasons discussed infra we sustain respondent’s determination unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated the stipulated facts and accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in colorado petitioner and colleen gloceri yosinski colleen gloceri had been married for years before the date of their divorce date they began living apart in date during they had four dependent_children petitioner and colleen gloceri filed a joint federal_income_tax return for on that return they reported the following dollar_figure as the taxable_amount of dollar_figure of ira_distributions dollar_figure as taxable wages dollar_figure as taxable interest a capital_loss of dollar_figure total income of dollar_figure tax of dollar_figure an additional tax pursuant to sec_72 of dollar_figure total_tax of dollar_figure federal_income_tax withheld of dollar_figure credit for federal telephone_excise_tax paid of dollar_figure and an amount owed including a dollar_figure estimated_tax penalty of dollar_figure petitioner was the breadwinner of the family he worked as an electrical engineer in the research_and_development department of agilent technologies in the spring of he voluntarily separated from agilent technologies anticipating 1all tax owed for plus interest was paid in date see infra p he and his family would live on his retirement savings he estimated his net_worth to be just under dollar_figure million at the time he left agilent technologies colleen gloceri was a stay-at-home mom she had no substantial source_of_income during she worked part time at j c penney earning dollar_figure in connection with the divorce the district_court el paso county colorado colorado district_court ordered petitioner to make monthly spousal maintenance and child_support payments to colleen gloceri at this time petitioner was no longer employed consequently the colorado district_court anticipated that petitioner would have to withdraw funds from his retirement accounts to make these payments and support himself further petitioner was required to pay the couple’s marital debts and approximately dollar_figure to colleen gloceri for the purpose of completing construction on the marital house to meet his obligations and after consulting with a financial adviser petitioner rolled over three retirement sec_401 k accounts into a single ira during he withdrew approximately 2petitioner refused to stipulate a complete copy of the divorce hearing transcript 3petitioner colleen gloceri and their children moved into the marital house in and continuously lived there before the issuance of a certificate of occupancy in the marital house was sold in date see infra p dollar_figure from the ira a portion of the amounts withdrawn distributions was given to colleen gloceri petitioner retained the amount not given to colleen gloceri no income_tax was withheld from the distributions the distributions were subject_to taxation as well as the sec_72 additional tax because they were not made pursuant to a qualified_domestic_relations_order see sec_414 sec_72 petitioner and colleen gloceri’s separation and subsequent divorce was acrimonious each battled the other every step of the way throughout the divorce proceedings each had a restraining order against the other each filed police reports and contempt charges against the other indeed five years after their divorce petitioner and colleen gloceri are still litigating financial matters in the colorado court system the joint income_tax return was prepared by an accountant hired by petitioner as shown supra p the tax reported on the return stems mostly from income attributable to petitioner in addition to the reported tax respondent determined using information from third party payors that petitioner and colleen gloceri failed to report gain from the sale by petitioner of dollar_figure in agilent technologies securities and the receipt of dollar_figure in taxable interest by colleen gloceri this determination resulted in an assessed tax_deficiency of dollar_figure an assessed accuracy-related_penalty under sec_6662 of dollar_figure and related interest on date petitioner filed a form_8857 request for innocent spouse relief dated date and a related collection information statement petitioner’s submission was received by respondent on date on date respondent sent petitioner a preliminary determination notice informing him that he was not entitled to the relief requested for on date petitioner through his representative sent respondent a letter disputing respondent’s determination a conference between one of respondent’s appeals officers and petitioner’s representative was held on date during that conference the appeals officer informed petitioner’s representative that petitioner was not entitled to the relief sought the appeals officer sent a followup letter to petitioner’s representative the next day and on date the appeals team manager sent petitioner a final appeals determination notice formally denying petitioner’s request for relief under sec_6015 for respondent determined that petitioner was not entitled to relief under sec_6015 because substantially_all the self-reported income_tax_liability wa sec_4the reason for the nearly two-month delay between the dating of form_8857 and the receipt of the form by respondent is not contained in the record attributable to distributions from petitioner’s ira an asset over which petitioner had sole custody and control moreover respondent determined petitioner was not entitled to relief for the dollar_figure assessed deficiency because that deficiency was primarily attributable to petitioner’s sale of agilent technologies stock on date petitioner filed a petition in this court thereafter colleen gloceri filed a request for relief under sec_6015 for at the time of trial date respondent had preliminarily agreed to grant colleen gloceri’s request for sec_6015 relief petitioner acknowledged that he was well aware of the tax_liability and how it occurred but he asserts that there is a fairness issue because respondent had not attempted to collect any_tax from colleen gloceri at the time of their separation petitioner and colleen gloceri were in the process of completing the construction of the marital house construction was approximately completed when petitioner and colleen gloceri separated completion was delayed by the parties’ bickering but the construction was finished in in date the marital house was sold for dollar_figure because respondent had an outstanding lien against the marital house with respect to petitioner and colleen gloceri’s unpaid tax_liability for the liability at issue was fully paid from the proceeds after paying off respondent’s lien and other expenses related to the sale of the marital house petitioner received approximately dollar_figure in proceeds colleen gloceri also received a portion of the proceeds the exact amount she received is not set forth in the record opinion married couples may choose to file their federal_income_tax returns jointly sec_6013 couples filing joint returns are jointly and severally liable for the taxes shown to be due thereon or subsequently determined to be due sec_6013 sec_6015 provides relief from liability for filers of joint returns under three subsections b c and f sec_6015 provides relief where there is an understatement_of_tax attributable to erroneous item sec_5 of one individual filing the joint_return the nonrequesting spouse and the other individual filing the joint_return the requesting spouse establishes that he she did not know and had no reason to know that there was such an understatement under sec_6015 the tax_liability may be sec_1_6015-1 income_tax regs defines an erroneous item as a ny item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return for example unreported income from an investment_asset resulting in an understatement or deficiency in tax is an erroneous item similarly ordinary_income that is improperly reported as capital_gain resulting in an understatement or deficiency in tax is also an erroneous item apportioned between former or legally_separated spouses a spouse requesting sec_6015 relief is not entitled to relief if he she had actual knowledge at the time he she signed the return of any item giving rise to a deficiency or portion thereof under sec_6015 and c relief is available only from an understatement or deficiency and not with respect to an underpayment of income_tax reported on a joint_return 121_tc_73 petitioner requests relief from the reported tax on his and colleen gloceri’s joint tax_return for as well as from the deficiency nonreported tax stemming from unreported income petitioner is not entitled to relief with respect to the reported tax on his and colleen gloceri’s joint tax_return for under sec_6015 or c nor is petitioner entitled to relief with respect to the nonreported tax on the gain from the sale of the agilent technologies stock however he is entitled to relief under sec_6015 with respect to the nonreported tax on the dollar_figure of interest_income attributable to colleen gloceri we now decide whether petitioner is entitled to relief with respect to the reported tax and nonreported tax on the sec_1_6015-2 income_tax regs provides that all of the facts and circumstances are to be considered in determining whether the requesting spouse had reason to know of an understatement the facts and circumstances to be considered include but are not limited to the extent of the requesting spouse’s participation in the activity that resulted in the erroneous item sale of the agilent technologies stock under sec_6015 we hold he is not sec_6015 provides relief from an underpayment_of_tax or deficiency u nder procedures prescribed by the secretary where it is determined that taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the unpaid tax or deficiency or any portion of either and relief is not available under sec_6015 or c the internal_revenue_service irs has prescribed guidelines for determining whether a requesting spouse qualifies for relief under sec_6015 see revproc_2003_61 2003_2_cb_296 effective for requests for sec_6015 relief filed during or after if the irs denies equitable relief under sec_6015 then pursuant to sec_6015 the requesting spouse may petition this court to determine the appropriate relief available we thereafter will determine whether the requesting spouse is entitled to equitable relief applying a de novo standard of review as well as a de novo scope of review 132_tc_203 7we have stated that the court will consider these guidelines but we are not bound by them in evaluating the facts and circumstances in deciding whether equitable relief is appropriate see 136_tc_432 deihl v commissioner tcmemo_2012_176 sriram v commissioner tcmemo_2012_91 the requesting spouse bears the burden of proving his her entitlement to the requested relief see rule a the irs refused to grant equitable relief to petitioner pursuant to sec_6015 in so doing the appeals officer applied the factors in revproc_2003_61 sec_4 c b pincite which lists the following seven requirements that must be satisfied before a request for equitable relief will be considered the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available under sec_6015 or c the request for relief must be timely filed a if the request is for relief from a liability or a portion of liability that remains unpaid the request must be made before the expiration of the period of limitations on collection of the income_tax liability--eg generally years after the assessment of tax b if the request is for a refund_or_credit of amounts paid the request must be made within three years from the time the return was filed or two years from the time the return was paid whichever is later 8the standard of review de novo or abuse_of_discretion does not affect our decision in this matter there was no fraudulent transfer of assets between the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return the income_tax_liability from which the requesting spouse seeks relief is attributable in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income in his posttrial brief respondent concedes that petitioner satisfies the first six of the aforesaid seven requirements however respondent asserts that petitioner does not satisfy the seventh requirement because the tax_liability from which he seeks relief is attributable to his own income after the trial on date the commissioner issued notice_2012_8 2012_4_irb_309 which announced that a proposed revenue_procedure updating revproc_2003_61 supra will be forthcoming that proposed revenue_procedure if finalized will revise the factors that the irs will use to evaluate requests for equitable relief under sec_6015 the proposed revenue_procedure will retain the aforementioned seven threshold requirements for equitable relief it will also provide that the granting of relief should be considered if the requesting spouse establishes he she was the victim of abuse before the return was signed and did not challenge the treatment of any items on the return or question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation petitioner asserts that he satisfied all seven threshold requirements for equitable relief under sec_6015 including the requirement that the income_tax_liability from which he seeks relief be attributable to an item of his spouse ie colleen gloceri in making this assertion petitioner maintains that once the colorado district_court ordered him to make monthly spousal maintenance and child_support payments to colleen gloceri he was acting as an agent to implement the orders of the court and thus the distributions from the ira were not his income continuing petitioner reasons an ira does not generate any income simply by its possession it is only generating income when it is withdrawn those withdrawals were petitioned by my ex-spouse through the court so i am saying that is income 9petitioner contends that we should apply the provisions of the proposed revenue_procedure set forth in notice_2012_8 2012_4_irb_309 in determining whether he is entitled to equitable relief under sec_6015 in sriram v commissioner tcmemo_2012_91 slip op pincite n we stated that we would continue to apply the factors in revproc_2003_61 2003_2_cb_296 in view of the fact that the proposed revenue_procedure is not final and because the comment period under the notice only recently closed see also diehl v commissioner tcmemo_2012_176 we shall apply the factors in revproc_2003_61 supra in this case that is attributable to her not attributable to me in his posttrial memorandum petitioner posits ownership by definition conveys a free ability to use the object in question at ones sic own discretion for ones sic own benefit petitioner claims he faced jail time if he did not make the monthly withdrawals from his ira which he asserts made him a victim of abuse we disagree with petitioner’s argument all the funds used to establish the ira were derived from petitioner’s employer-sponsored retirement accounts and it is an established principle that income is taxable to the person that earns it 281_us_111 petitioner transferred his three sec_401 accounts to an ira only after consulting with a financial adviser regarding how best he should receive from a tax viewpoint structured monthly distributions we have no knowledge as to the specific order of the colorado district_court however as best we can determine the colorado district_court did not specifically order petitioner to transfer his three sec_401 accounts into a single ira and make distributions therefrom moreover with regard to the sale of the agilent technologies securities petitioner candidly admitted calling his broker and ordering the sale of the securities petitioner’s actual knowledge of the sale of the securities weighs heavily against granting his request for relief from the deficiency for unreported income petitioner asserts he did not know and had no reason to know that colleen gloceri would not pay the couple’s reported tax_liability we are skeptical that petitioner did not know that colleen gloceri would not pay the tax_liability colleen gloceri had no source of substantial income earning only a meager amount in and there is nothing in the record to indicate that colleen gloceri had any assets of substantial value in her own name in conclusion we find that petitioner is not entitled to equitable relief from joint liability under sec_6015 for the reported and nonreported tax but he is entitled to relief from the tax on the dollar_figure of unreported interest_income attributable to colleen gloceri pursuant to sec_6015 in reaching these findings we have considered all arguments and contentions made by petitioner and to the extent not discussed herein conclude that they are meritless or irrelevant to reflect the foregoing decision will be entered under rule
